Exhibit 10.11

LOGO [g53863g73i47.jpg]

December 12, 2008

Robert Forrester

Executive Vice President and CFO

c/o CombinatoRx, Incorporated

245 First Street

Cambridge, MA 02142

 

Re: Retention Bonus

Dear Robert:

As we discussed, subject to the terms and conditions described below,
CombinatoRx, Incorporated (the “Company”) is prepared to offer you a bonus of
$250,000, less legally required deductions (the “Retention Bonus”). The Company
will pay you $125,000 of the Retention Bonus if you remain continuously employed
by the Company through April 1, 2009, and $125,000 of the Retention Bonus if you
remain continuously employed by the Company through January 15, 2010, each such
$125,000 amount to be paid to you within five (5) business days following the
applicable April 1, 2009 or January 15, 2010 date; provided, however, that if
the Company terminates your employment without Cause (as defined below) or you
terminate for Good Reason (as also defined below) prior to either of the payment
dates described above, you will still be eligible to receive the unpaid portion
of the Retention Bonus following your termination of employment without Cause or
for Good Reason, such unpaid amount to be paid to you within five (5) business
days following the effective date of the required General Release of All Claims.
If you resign your employment for any reason other than for Good Reason (as
defined below) prior to January 15, 2010 or the Company terminates your
employment with Cause (as defined below) prior to January 15, 2010, you will not
be eligible to receive the unpaid portion of the Retention Bonus.

For purposes of this letter, Cause shall mean (i) your conviction of a felony;
(ii) your willful failure to perform (other than by reason of disability), or
gross negligence in the performance of, your duties and responsibilities as
determined by the Board of Directors, which failure or negligence continues or
remains uncured after thirty (30) days’ written notice to you setting forth in
reasonable detail the nature of such failure or negligence; (iii) material
breach by you of any provision of any agreement between you and the Company,
which breach continues or remains uncured after thirty (30) days’ written notice
to you from the Board of Directors setting forth in reasonable detail the nature
of such breach; or (iv) material fraudulent conduct by you with respect to the
Company as determined by the Board of Directors. Additionally, for purposes of
this letter, Good Reason shall mean your election to terminate employment with
the Company as a result of (i) the Company materially reducing the scope of your
duties and responsibilities or materially demoting or reducing your authority;
(ii) a material change to your primary place of employment with the Company,
which results in the Company changing your primary place of employment to a
location that is more than fifty (50) miles from your

245 First Street, Cambridge, MA 02142

Ph: 617 301 7000 Fax: 617 301 7010 www.combinatorx.com



--------------------------------------------------------------------------------

LOGO [g53863g73i47.jpg]

primary place of employment with the Company immediately prior to such change;
or (iii) the Company materially reducing your base salary. In the case of a
termination by the Company without Cause (as defined above) or by you for Good
Reason (as defined above), in order to receive the unpaid portion of the
Retention Bonus, you must execute a General Release of All Claims in a form
required by the Company.

You agree that you will not disclose this Agreement or any of its terms, except
to members of your immediate family and to your legal and tax advisors. This
letter agreement shall be binding on all of the Company’s successors or assigns.

 

Sincerely, /s/ Alexis Borisy Alexis Borisy Chief Executive Officer

 

ACKNOWLEDGMENT: /s/ Robert Forrester Signature

Dated: December 15, 2008

245 First Street, Cambridge, MA 02142

Ph: 617 301 7000 Fax: 617 301 7010 www.combinatorx.com